Opinion filed July 29,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00364-CV
                                                    __________
 
                                        KAY
M. PRICE, Appellant
 
                                                             V.
 
                       CARMIE
M. MOORE, INDIVIDUALLY AND 
                NOMINALLY
ON BEHALF OF K-CARM, INC., Appellee

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. A-128,494
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Kay
M. Price has filed in this court a motion to dismiss her appeal.  The motion is
granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
July 29, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.